DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baselli et al. (US 9,333,475) in view of Hamilton et al. (US 7,922,984).
Regarding claim 1, the reference Baselli et al. teaches the instantly claimed method for manufacturing a portable chlorine dioxide generator except for the feature with respect to placing a liquid-impermeable pouch containing a measured quantity of 
The reference Hamilton et al. teaches an apparatus (210) for controlled delivery of chlorine dioxide gas (see col. 2, lines 36-46; col. 20, lines 32-51; Figs. 3A-3B). The apparatus includes a first reactant (242) comprising sodium chlorite disposed within a first sachet (232), a second reactant (244) comprising an acid disposed within a second sachet (234), a third sachet (250) disposed about the first sachet (242) and the second sachet (234), an envelope (220) disposed about the third sachet (250), a frangible 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baselli et al. and Hamilton et al., and modified the method of Baselli et al. to include a liquid-impermeable, frangible pouch (260) as taught by Hamilton et al. within the chemical pack outer housing (30) of Baselli et al. because, as taught by Hamilton et al. (see col. 20, lines 43-51), such a modification advantageously avoids the need for supply of water from an external source to facilitate reaction of the sodium chlorite and the acid to generate chlorine dioxide.
Regarding claim 2, the reference Baselli et al. discloses that the method further comprises placing the foil pouch (26) within a water-impermeable cup (12) having a lid (14), and sealing the lid (see col. 2, line 62 to col. 3, line 31; Figs. 1-2).

Regarding claim 4, the reference Baselli et al. discloses the method, wherein the foil pouch is water-impermeable (see col. 3, lines 25-31).
Regarding claim 5, the reference Baselli et al. discloses the method, wherein the at least one water-permeable outer wall of the chemical pouch (40) are formed from dissolvable paper (see col. 5, lines 37-41; Fig. 3).
Regarding claim 6, the reference Baselli et al. discloses the method, wherein the chemical pouch (40) is closed through heat sealing (see col. 5, lines 1-5). 
 Regarding claim 7, the reference Baselli et al. discloses the method, wherein the chemical pack (30) further comprises a water absorbent and permeable material (36) between at least one outer wall (32) of the chemical pack and the chemical pouch (40) (see col. 3, lines 59-66; Fig. 3).
Regarding claim 8, the reference Baselli et al. discloses the method, wherein the water absorbent and permeable material (36) comprises at least one of hydro gel and compressed cellulose (see col. 3, lines 59-66; Fig. 3).
Regarding claim 9, the reference Hamilton et al. discloses filling the liquid-impermeable pouch (260) with the measured quantity of water and sealing the liquid-impermeable pouch (see col. 21, lines 29-37). 
Regarding claim 10, the reference Hamilton et al. is silent with respect to the liquid-impermeable pouch being heat-sealed. However, the reference Hamilton et al. teaches that envelopes and sachets of the disclosure can be sealed about their perimeter by heat sealing technique (see col. 13, lines 1-3). Thus, it would have been 
Regarding claim 12, the reference Baselli et al. teaches the instantly claimed apparatus for generating chlorine dioxide except for the feature with respect to the provision of a liquid-impermeable pouch inside the chemical pack, the liquid-impermeable pouch containing a measured quantity of water sufficient to facilitate reaction of the sodium chlorite and the acid, wherein the liquid-impermeable pouch is configured to be ruptured through the manual application of pressure, as recited in claim 12. The reference Baselli et al. teaches an apparatus for generating chlorine dioxide, comprising: a water-impermeable cup (12); a foil pouch (26) housed inside the water-impermeable cup; a chemical pack outer housing (30) housed inside the foil pouch; and a chemical pouch (40) disposed inside the chemical pack, the chemical pouch housing at least one of sodium chlorite, an acid, and a stabilizer, the chemical pouch further comprising a water- permeable outer wall; wherein introduction of water to the at least sodium chlorite, acid, and stabilizer forms chlorine dioxide (see col. 4, lines 16-38; col. 5, lines 1-9; Figs. 1-5). The reference Baselli et al. is, however, silent with respect to placing a liquid-impermeable pouch containing water inside the chemical pack (30), wherein the liquid-impermeable pouch is configured to be ruptured by the application of pressure. 
The reference Hamilton et al. teaches an apparatus (210) for controlled delivery of chlorine dioxide gas (see col. 2, lines 36-46; col. 20, lines 32-51; Figs. 3A-3B). The apparatus includes a first reactant (242) comprising sodium chlorite disposed within a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baselli et al. and Hamilton et al., and modified the apparatus of Baselli et al. to include a liquid-impermeable, frangible pouch (260) as taught by Hamilton et al. within the chemical pack outer housing (30) of Baselli et al. because, as taught by Hamilton et al. (see col. 20, lines 43-51), such a modification advantageously avoids the need for supply of water from an external source to facilitate reaction of the sodium chlorite and the acid to generate chlorine dioxide.

Regarding claim 14, the reference Baselli et al. discloses that the chemical pack (30) further comprising a water absorbent and permeable material (36) between at least one outer wall of the chemical pack and the chemical pouch (40) (see col. 3, lines 59-66; Fig. 3). 
Regarding claim 15, the reference Baselli et al. discloses the apparatus, wherein the liquid-impermeable pouch (260) further comprises a sealant (see col. 21, lines 29-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774